        Case 2:20-cr-00228-APG-BNW Document 63 Filed 06/11/21 Page 1 of 4




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar Number 14853
3    EDWARD G. VERONDA
     Assistant United States Attorney
4    501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
5    702-388-6336
     Edward.G.Veronda@usdoj.gov
6    Attorneys for the United States of America
                                UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00228-APG-BNW
                   Plaintiff,                            STIPULATION TO CONTINUE
10
                                                         CHANGE OF PLEA HEARING
            v.
11                                                       (First Request)
     ANABEL ENRIQUEZ-PEREA,
12
                   Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

15   Chiou, Acting United States Attorney, and Edward G. Veronda, Assistant United States

16   Attorney, counsel for the United States of America, and Karen A. Connolly, counsel for

17   Enriquez-Perea, that the Change of Plea Hearing currently scheduled on June 15, 2021 at

18   3:00 pm, be vacated and continued to a date and time convenient to the Court, but no

19   sooner than August 9, 2021.

20          This Stipulation is entered into for the following reasons:

21          1.     The Government provided additional discovery to Counsel. Counsel for the

22   Defendant needs additional time to confer with her client regarding the discovery

23   disclosure from the Government.

24
        Case 2:20-cr-00228-APG-BNW Document 63 Filed 06/11/21 Page 2 of 4




1           2.      The defendant is in custody and agrees with the need for the continuance.

2           3.      The parties agree to the continuance.

3           4.      Counsel for the Government is unavailable July 30, 2021 to August 4, 2021,

4    but available all other times. Also, because Counsel for the Defendant is out of the

5    jurisdiction for the entire month of July, Counsel for Defense is not available until after

6    August 9, 2021.

7           5.      The additional time requested herein is not sought for the purposes of delay,

8    but to allow counsel for the defendant sufficient time to effectively and thoroughly research

9    and prepare;

10          6.      Denial of this request for continuance could result in a miscarriage of justice;

11          7.      Denial of this request for continuance would deny undersigned counsel

12   sufficient time to effectively and thoroughly review all discovery prior to the change of plea

13   hearing, taking into account the exercise of due diligence; and

14          8.      The additional time requested is excludable in computing the time within

15   which an the trial must commence pursuant to the Speedy Trial Act, Title 18, United States

16   Code, Section 3161(h)(7)(A) considering the factors in Title 18, United States Code,

17   Sections 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

18          9.      This is the first request for a continuance of the Change of Plea Hearing.

19          DATED this 10th day of June, 2021.

20                                                   CHRISTOPHER CHIOU
                                                     Acting United States Attorney
21

22    By /s/ Karen A. Connolly, Esq.                 By /s/ Edward J. Veronda
      KAREN A. CONNOLLY                              EDWARD J. VERONDA
23    Counsel for Defendant                          Assistant United States Attorney

24

                                                     2
        Case 2:20-cr-00228-APG-BNW Document 63 Filed 06/11/21 Page 3 of 4




1                               UNITED STATES DISTRICT COURT

2                                   DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:20-cr-00228-APG-BNW-2

4                  Plaintiff,                           ORDER
            v.
5
     ANABEL ENRIQUEZ-PEREA
6
                   Defendant.
7

8                                     FINDINGS OF FACT

9           Based on the pending Stipulation of counsel, and good cause appearing therefore,

10   the Court finds that:

11          1.     Counsel for the defendant needs additional time to meet with the defendant

12                 and review the recently disclosed discovery in this case;

13          2.     Defense counsel and counsel for the Government agree to the continuance.

14          3.     The defendant is in custody and does not object to the continuance;

15          4.     The additional time requested herein is not sought for the purposes of delay,

16                 but to allow counsel for the defendant sufficient time to effectively and

17                 thoroughly research and prepare;

18          5.     Denial of this request for continuance could result in a miscarriage of justice;

19          6.     Denial of this request for continuance would deny undersigned counsel

20                 sufficient time to effectively and thoroughly prepare, taking into account the

21                 exercise of due diligence; and

22          7.     The additional time requested is excludable in computing the time within

23                 which an the trial must commence pursuant to the Speedy Trial Act,

24                 Title 18, United States Code, Section 3161(h)(7)(A) considering the factors

                                                    3
        Case 2:20-cr-00228-APG-BNW Document 63 Filed 06/11/21 Page 4 of 4




1                   in   Title   18,   United   States   Code,   Sections   3161(h)(7)(B)(i)    and

2                   3161(h)(7)(B)(iv).

3                                      CONCLUSIONS OF LAW

4           The ends of justice served by granting said continuance outweigh the best interest

5    of the public and the defendant, because the failure to grant said continuance would be

6    likely to result in a miscarriage of justice, would deny the parties herein sufficient time and

7    the opportunity within which to be able to effectively and thoroughly prepare, taking into

8    account the exercise of due diligence.

9           The continuance sought herein is excusable under the Speedy Trial Act, Title 18,

10   United States Code, Section 3161(b) and Title 18, United States Code, Section

11   3161(h)(7)(A) considering the factors in Title 18, United States Code, Sections

12   3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

13                                              ORDER

14          IT IS THEREFORE ORDERED that the Change of Plea Hearing scheduled for

15   June 15, 2021, at the hour of 3:00 p.m., be vacated and continued to

16   August 17, 2021, at 1:30 p.m. in Courtroom 6C.

17   IT IS SO ORDERED. Entered: June 10, 2021

18

19

20                                                HON. ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
21

22

23

24

                                                     4
